DETAILED ACTION
Claims 27-42 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Sequence Rules
The specification is objected to because contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.
Sequence identifiers are missing from pg 43, lines 7-8;  pg 45, lines 12-13, 16-17, 25 and 27;  pg 48, lines 9 and 11;  pg 53, lines 21 and 23;  pg 54, lines 9-10;  pg 55, lines 28-29;  pg 60, lines 21-22 and 25-26;  and pg 61, line 23.
Full compliance with the sequence rules is required in response to this Office action.  A complete response to this Office action must include both compliance with the sequence rules and a response to the issues set forth herein.  Failure to fully comply with both of these requirements in the time period set forth in this Office action will be held to be non-responsive.

Claim Objections
Claims 34, 37 and 40 are objected to because of the following informalities:  
In claim 27, in line 1, the article --a-- should be inserted after “producing”, and in line 3, the article --the-- should be inserted after “that”.
In claim 34, line 1, and claim 37, line 2, --the method-- or --said method-- should be inserted after the comma.
In claim 40, line 1, --, the method-- or --, said method-- should be inserted after “plant”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
In claims 34-36, it is not clear what the practitioner does to overexpress the A622, NBB1, QPT and PMT genes, as expression is an action of the plant.  Claims 38-39 are not included in this rejection because claim 38 recites that it is the plant that is doing the overexpression.
Claim 36 lacks antecedent basis for the limitation “the QPT and PMT genes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27-33 are rejected under 35 U.S.C. 102(b) as being anticipated by Hibi et al (1994, Plant Cell 6:723-735).
Hibi et al teach an A662 with 100% identity to SEQ ID NO:4 and production of the enzyme in transformed Escherichia coli (pg 726, right column, paragraph 3;  Figure 6).
IFRH_TOBAC
ID   IFRH_TOBAC              Reviewed;         310 AA.
AC   P52579; A0A076JBH7;
DT   01-OCT-1996, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1996, sequence version 1.
DT   25-MAY-2022, entry version 81.
DE   RecName: Full=Isoflavone reductase homolog A622 {ECO:0000305};
DE            EC=1.3.1.- {ECO:0000305};
DE   AltName: Full=NtA622 {ECO:0000303|PubMed:19002761};
GN   Name=A622 {ECO:0000303|PubMed:12369619};
GN   Synonyms=IRL1 {ECO:0000312|EMBL:AII71784.1};
OS   Nicotiana tabacum (Common tobacco).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; lamiids; Solanales; Solanaceae; Nicotianoideae; Nicotianeae;
OC   Nicotiana.
OX   NCBI_TaxID=4097;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   STRAIN=cv. Burley 21; TISSUE=Root;
RX   PubMed=8038607; DOI=10.2307/3869875;
RA   Hibi N., Higashiguchi S., Hashimoto T., Yamada Y.;
RT   "Gene expression in tobacco low-nicotine mutants.";
RL   Plant Cell 6:723-735(1994).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA / MRNA].
RA   Chen W., Lin Y.-C., Gao W.-C., Li C.-J., Wang S.-G., Lu J., Chai Y.-R.;
RT   "Molecular cloning of isoflavone reductase-like gene family from tobacco.";
RL   Submitted (APR-2014) to the EMBL/GenBank/DDBJ databases.
RN   [3]
RP   FUNCTION, TISSUE SPECIFICITY, AND INDUCTION BY METHYL JASMONATE.
RX   PubMed=12369619; DOI=10.1023/a:1019867732278;
RA   Shoji T., Winz R., Iwase T., Nakajima K., Yamada Y., Hashimoto T.;
RT   "Expression patterns of two tobacco isoflavone reductase-like genes and
RT   their possible roles in secondary metabolism in tobacco.";
RL   Plant Mol. Biol. 50:427-440(2002).
RN   [4]
RP   FUNCTION, TISSUE SPECIFICITY, AND INDUCTION BY METHYL JASMONATE.
RC   STRAIN=cv. Petit Havana SR1;
RX   PubMed=19002761; DOI=10.1007/s11103-008-9424-3;
RA   Kajikawa M., Hirai N., Hashimoto T.;
RT   "A PIP-family protein is required for biosynthesis of tobacco alkaloids.";
RL   Plant Mol. Biol. 69:287-298(2009).
CC   -!- FUNCTION: Probable NADPH-dependent oxidoreductase that binds NADPH in
CC       vitro. Does not seem to be involved in the NADPH-dependent reduction of
CC       phenylcoumaran benzylic ethers (PubMed:12369619). Reductase that may be
CC       involved in a late step of tobacco alkaloid biosynthesis. Maybe
CC       involved in either the formation of a nicotinic acid-derived precursor
CC       or the final condensation reaction of tobacco alkaloids
CC       (PubMed:19002761). {ECO:0000269|PubMed:12369619,
CC       ECO:0000269|PubMed:19002761}.
CC   -!- SUBCELLULAR LOCATION: Cytoplasm {ECO:0000250}.
CC   -!- TISSUE SPECIFICITY: Expressed in roots. {ECO:0000269|PubMed:12369619,
CC       ECO:0000269|PubMed:19002761}.
CC   -!- INDUCTION: Induced by methyl jasmonate in roots.
CC       {ECO:0000269|PubMed:12369619, ECO:0000269|PubMed:19002761}.
CC   -!- MISCELLANEOUS: Root cells silencing A622 exhibit inhibition of cell
CC       growth, severely decreased formation of several alkaloids, and
CC       accumulation of nicotinic acid beta-N-glucoside and N-methylpyrrolinium
CC       cation. {ECO:0000269|PubMed:19002761}.
CC   -!- SIMILARITY: Belongs to the NmrA-type oxidoreductase family. Isoflavone
CC       reductase subfamily. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; D28505; BAA05866.1; -; mRNA.
DR   EMBL; KJ776595; AII71783.1; -; Genomic_DNA.
DR   EMBL; KJ776596; AII71784.1; -; mRNA.
DR   PIR; T02202; T02202.
DR   RefSeq; NP_001312315.1; NM_001325386.1.
DR   AlphaFoldDB; P52579; -.
DR   SMR; P52579; -.
DR   STRING; 4097.P52579; -.
DR   GeneID; 107784748; -.
DR   KEGG; nta:107784748; -.
DR   OMA; IHPPKNI; -.
DR   OrthoDB; 936727at2759; -.
DR   PhylomeDB; P52579; -.
DR   Proteomes; UP000084051; Unplaced.
DR   GO; GO:0005737; C:cytoplasm; IEA:UniProtKB-SubCell.
DR   GO; GO:0050661; F:NADP binding; IDA:UniProtKB.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:UniProtKB-KW.
DR   GO; GO:0044550; P:secondary metabolite biosynthetic process; IMP:UniProtKB.
DR   CDD; cd05259; PCBER_SDR_a; 1.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   InterPro; IPR008030; NmrA-like.
DR   InterPro; IPR045312; PCBER-like.
DR   Pfam; PF05368; NmrA; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
PE   2: Evidence at transcript level;
KW   Cytoplasm; NADP; Oxidoreductase; Reference proteome.
FT   CHAIN           1..310
FT                   /note="Isoflavone reductase homolog A622"
FT                   /id="PRO_0000204551"
FT   NP_BIND         13..19
FT                   /note="NADP"
FT                   /evidence="ECO:0000250|UniProtKB:Q9LD14"
FT   ACT_SITE        135
FT                   /note="Proton acceptor"
FT                   /evidence="ECO:0000250|UniProtKB:Q9LD14"
FT   BINDING         38
FT                   /note="NADP"
FT                   /evidence="ECO:0000250|UniProtKB:Q9LD14"
FT   BINDING         47
FT                   /note="NADP"
FT                   /evidence="ECO:0000250|UniProtKB:Q9LD14"
FT   BINDING         139
FT                   /note="NADP"
FT                   /evidence="ECO:0000250|UniProtKB:Q9LD14"
SQ   SEQUENCE   310 AA;  34654 MW;  03A7F3BB6D451885 CRC64;

  Query Match             100.0%;  Score 1587;  DB 1;  Length 310;
  Best Local Similarity   100.0%;  
  Matches  310;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVVSEKSKILIIGGTGYIGKYLVETSAKSGHPTFALIRESTLKNPEKSKLIDTFKSYGVT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVVSEKSKILIIGGTGYIGKYLVETSAKSGHPTFALIRESTLKNPEKSKLIDTFKSYGVT 60

Qy         61 LLFGDISNQESLLKAIKQVDVVISTVGGQQFTDQVNIIKAIKEAGNIKRFLPSEFGFDVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LLFGDISNQESLLKAIKQVDVVISTVGGQQFTDQVNIIKAIKEAGNIKRFLPSEFGFDVD 120

Qy        121 HARAIEPAASLFALKVRIRRMIEAEGIPYTYVICNWFADFFLPNLGQLEAKTPPRDKVVI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HARAIEPAASLFALKVRIRRMIEAEGIPYTYVICNWFADFFLPNLGQLEAKTPPRDKVVI 180

Qy        181 FGDGNPKAIYVKEEDIATYTIEAVDDPRTLNKTLHMRPPANILSFNEIVSLWEDKIGKTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FGDGNPKAIYVKEEDIATYTIEAVDDPRTLNKTLHMRPPANILSFNEIVSLWEDKIGKTL 240

Qy        241 EKLYLSEEDILQIVQEGPLPLRTNLAICHSVFVNGDSANFEVQPPTGVEATELYPKVKYT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKLYLSEEDILQIVQEGPLPLRTNLAICHSVFVNGDSANFEVQPPTGVEATELYPKVKYT 300

Qy        301 TVDEFYNKFV 310
              ||||||||||
Db        301 TVDEFYNKFV 310

The limitations of claims 29-30 and 32-33 are met because none of these claims limit expression to one of the cell species listed;  they merely limit the cell species that are encompassed in claim 28.  Thus, for example, the recitation in claim 29 means that the method in claim 28 transforms a bacterial, Saccharomyces cerevisiae, Pichia pastoris, filamentous fungal, algal, green plant, insect, or mammalian cell, but does not require that the cell be S. cerevisiae or P. pastoris.  Expression of A622 in a bacterial cell meets the limitation of all these claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-34 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibi et al (1994, Plant Cell 6:723-735) in view of Boller et al (2000, US 6,054,637).
The claims are drawn to a method comprising overexpressing the A622 gene in a Nicotiana plant, a plant thereby produced and a product from the plant.
The teachings of Hibi et al are discussed above.  Hibi et al also suggest transforming the  A622 gene in Nicotiana sylvestris (pg 732, left column, paragraph 2).  Hibi et al do not teach N. sylvestris plants transformed to express the A622 gene.
Boller et al teach transformation of N. sylvestris and regeneration into transformed plants (example 18). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to transform the A622 gene taught by Hibi et al into N. sylvestris using the method described in Boller et al.  One of ordinary skill in the art would have been motivated to do so because Hibi et al suggest doing so (pg 732, left column, paragraph 2).  In the process, one of ordinary skill in the art would produce a Nicotiana plant that overexpressed the A622 gene and has increased nicotine relative to a nontransformed control plant.  In the process of analyzing the transformed plant, one of ordinary skill in the art would study the level of A622 and nicotine in the transformed plant, by making extractions by the method of Boller et al (example 20).  The chopped up leaves used in these extractions would be nutraceuticals or pharmaceuticals comprising the transformed plant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-28, 34-36, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8, 10, and 14-18 of U.S. Patent No. 9,719,103 in view of Hibi et al (1994, Plant Cell 6:723-735).
‘103 claims a method of increasing nicotine in a tobacco plant comprising transforming a Nicotiana plant with a construct comprising a promoter operably linked to a nucleic acid encoding SEQ ID NO:2 (NBB1) and a nucleic acid encoding A622, and optionally nucleic acid encoding QPT and PMT (claims 2-3 and 15-16).  ‘103 also claims plants produced by the method and increased nicotine products produced from it (claims 4-6 and 17-18).  
‘103 does not claim a specific sequence for A622.
Hibi teaches an A622 sequence (their Figure 6) with 100% identity to SEQ ID NO:4 (shown above). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the method of increasing nicotine in Nicotiana as claimed in ‘103 to use as the A622 the one described in Hibi et al.  One of ordinary skill in the art would have been motivated to do so because selection of one A622 over another is an obvious design choice.  In doing so, one of ordinary skill in the art would transform into a tobacco cell a nucleic acid encoding the A662 of SEQ ID NO:4 and grow the cell under conditions such that the A622 enzyme is produced;  this production would all nicotine to be made in the cell.
Thus, the claims of ‘103 make obvious the instant claims to a method of producing the A662 enzyme of SEQ ID NO:4.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to produce products from the plant, including cigarettes, pharmaceuticals and nutraceuticals.  One of ordinary skill in the art would have been motivated to do so because ‘103 claims doing so with the increased nicotine plants expressing NBB1 (claims 4-6 and 17-18);  one of ordinary skill in the art would have been motivated to do so with other types of increased nicotine plants, including those expressing A622.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to transform the nucleic acid encoding A622 into the Nicotiana plant by using a construct comprising, in the 5’ to 3’ direction a promoter operably linked to a heterologous nucleic acid encoding the A662 enzyme of SEQ ID NO:4, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant having increased-nicotine content relative to a control plant.  One of ordinary skill in the art would have been motivated to do so because this how ‘103 claims expressing NBB1 in Nicotiana plants (claims 8, 10 and 14) because this is a routine approach to transforming nucleic acids that encode enzymes into plants.  
Claims 27-28, 34-36, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 8, and 12 of U.S. Patent No. 10,829,774 in view of Hibi et al (1994, Plant Cell 6:723-735). 
‘774 claims a tobacco plant comprising a construct comprising a promoter operably linked to a nucleic acid encoding SEQ ID NO:2 (NBB1) and a nucleic acid encoding A622, and optionally nucleic acids encoding QPT and PMT (claims 2-3 and 12).  ‘774 does not claim a specific sequence for A622.
The teachings of Hibi are discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the method of increasing nicotine in Nicotiana as claimed in ‘774 to use as the A622 the one described in Hibi et al.  One of ordinary skill in the art would have been motivated to do so because selection of one A622 over another is an obvious design choice.  In doing so, one of ordinary skill in the art would transform into a tobacco cell a nucleic acid encoding the A662 of SEQ ID NO:4 and grow the cell under conditions such that the A622 enzyme is produced;  this production would all nicotine to be made in the cell.
Further, it would have been obvious to one of ordinary skill in the art to isolate a nicotine product comprising the plants expressing the A622 enzyme of SEQ ID NO:4, as products such cigarettes are economically important products made from tobacco plants, and as ’744 claims for the parent claims of plants expressing the A622 enzyme (claim 8).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to transform the nucleic acid encoding A622 into the Nicotiana plant by using a construct comprising, in the 5’ to 3’ direction a promoter operably linked to a heterologous nucleic acid encoding the A662 enzyme of SEQ ID NO:4, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant having increased-nicotine content relative to a control plant.  One of ordinary skill in the art would have been motivated to do so because this is a routine approach to transforming nucleic acids that encode enzymes into plants.
Claims 34-36 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,551,003.  Although the claims at issue are not identical, they are not patentably distinct from each other.
A method of increasing nicotine comprising genetically engineering a Nicotiana plant with to overexpress a nucleic acid encoding SEQ ID NO:2 (NBB1) and a nucleic acid encoding SEQ ID NO:4 (A622) and optionally PMT and QPT, as claimed in ‘003 (claims 1-7 and 10-14), are species of the instantly claimed methods of increasing nicotine in a Nicotiana plant by overexpressing a nucleic acid encoding A622, and optionally NBB1, PMT and QPT, relative to a control plant.  Further, the nicotine products, including cigarettes, pharmaceuticals and nutraceuticals, claimed in the issued patent (claims 8-9 and 15-16), are species of the instantly claimed nicotine products, including cigarettes, pharmaceuticals and nutraceuticals.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to transform the nucleic acid encoding A622 into the Nicotiana plant by using a construct comprising, in the 5’ to 3’ direction a promoter operably linked to a heterologous nucleic acid encoding the A662 enzyme of SEQ ID NO:4, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant having increased-nicotine content relative to a control plant.  One of ordinary skill in the art would have been motivated to do so because this is a routine approach to transforming nucleic acids that encode enzymes into plants.
Claims 27-28 and 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,190,129.  Although the claims at issue are not identical, they are not patentably distinct from each other.
A method comprising transforming a Nicotiana plant with a construct comprising a promoter operably linked to a heterologous nucleic acid encoding SEQ ID NO:2 (NBB1) and a nucleic acid encoding SEQ ID NO:4 (A622) and one comprising a promoter operably linked to a heterologous nucleic acid encoding an enzyme that increases yield, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant with increased nicotine content and increased yield, as claimed in ‘129 (claims 1-2 and 5), is a species of the instantly claimed genus of methods comprising transforming a Nicotiana plant with a construct comprising a promoter operably linked to a heterologous nucleic acid encoding A622 and one comprising a promoter operably linked to a heterologous nucleic acid encoding an enzyme that increases yield, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant with increased nicotine content and increased yield.  The resulting plants and products, including cigarettes, pharmaceuticals and nutraceuticals, as claimed in ‘129 (claims 3-4 and 6-7), are species of the instantly claimed genus of A622 expressing plants and products, including cigarettes, pharmaceuticals and nutraceuticals.
Claims 27-36 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,907,170. Although the claims at issue are not identical, they are not patentably distinct from each other.
A method comprising transforming a Nicotiana plant with a construct comprising a promoter operably linked to a heterologous nucleic acid encoding SEQ ID NO:2 (NBB1) and a nucleic acid encoding SEQ ID NO:4 (A622) and optionally one encoding QPT or PMT, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant with increased nicotine content, as claimed in ‘170 (claims 1, 4-5, 13 and 16), is a species of the instantly claimed genus of methods comprising transforming a Nicotiana plant with a construct comprising a promoter operably linked to a heterologous nucleic acid encoding A622 and one comprising a promoter operably linked to a heterologous nucleic acid encoding an enzyme that increases yield, regenerating transgenic Nicotiana plants from the transformed plant, and selecting a transgenic Nicotiana plant with increased nicotine content and increased yield.  The resulting plants and products, including cigarettes, pharmaceuticals and nutraceuticals, as claimed in ‘170 (claims 2-3 and 14-15), are species of the instantly claimed genus of A622 expressing plants and products, including cigarettes, pharmaceuticals and nutraceuticals.
The method of producing the NBB1 enzyme by transforming a bacterial, yeast, filamentous fungal, algal, green plant, insect, mammalian, Saccharomyces cerevisiae, Pichia pastoris, Aspergillus, Trichoderma, Escherichia coli, Chinese hamster ovary cell (CHO), fertilized oocyte, an embryonic stem cell, or Chlamydomonas reinhardtii cell (claims 6-12), make obvious the instantly claimed methods of doing the same for producing the A662 enzyme.  One of ordinary skill in the art would be motivated to do so because having the isolated enzyme would allow in vitro production of nicotine.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662